Citation Nr: 0200906	
Decision Date: 01/25/02    Archive Date: 02/05/02

DOCKET NO.  97-07 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from June 1970 to 
June 1973.



This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana.  The Board in April 
1998 and June 2000 remanded the case for further development.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

To establish service connection for PTSD the three elements 
necessary are: 1) a current medical diagnosis of PTSD; 2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and 3) medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor. Here, there is a diagnosis of 
PTSD linked to events reported to have occurred in service.  
Cohen v. Brown, 10 Vet. App. 128, 137 (1997). 

The amendment of section 3.304 in 1999 was intended to 
correct certain regulatory deficiencies principally regarding 
PTSD claims based upon combat stressors.  Also in Cohen it 
was pointed out that the 1996 amending of VA rating criteria 
pertaining to mental disorders included adoption of the 
nomenclature of DSM-IV (American Psychiatric Association, 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition, 1994), and that section 3.304(f) did not 
specifically set forth any requirements regarding the 
sufficiency of a stressor and the adequacy of symptomatology 
to support a diagnosis of PTSD.  

The amendment required that the medical evidence diagnosing 
PTSD comply with 38 C.F.R. §  4.125(a), which requires that 
diagnoses of mental disorders conform to DSM-IV.  

The record shows the VA examination in 1995 found PTSD and 
the claimed stressors though not corroborated were viewed by 
the examiner as sufficient to support the diagnosis.  The 
veteran produced medical reports showing the PTSD diagnosis 
linked to military service experiences.

In this case the Board in June 2000 asked the RO to complete 
additional development.  The Board found that the claim 
required additional development in view of the current state 
of the record in order to meet the duty to assist.  The RO 
did ask the veteran to provide additional information and 
also sent him information regarding the Veterans Claims 
Assistance Act of 2000 (VCAA).  He did not respond and the RO 
returned the case to the Board.  However, the RO did not 
appear to have reviewed the claim under VAOPGCPREC 12-99, and 
there was no attempt to verify information through official 
channels.  This latter omission is significant since the 
supplemental statements of the case reported that the 
evidence did not establish that a stressful experience had 
occurred.  

Concerning VAOPGCPREC 12-99, the Board pointed out that he 
participated in two campaigns designated as the "VN Counter 
Offensive Phase VII" and "Unnamed Campaign" and that the 
current standard for adjudication of claims such as the 
veteran's on the merits requires that consideration be given 
to the reported participation in such campaigns in the 
determination of whether the veteran engaged in combat with 
the enemy, the application of 38 U.S.C.A. § 1154(b), the need 
for corroboration, and application of the-benefit-of-the-
doubt rule as warranted.  The specific determination of 
whether the veteran engaged in such combat, and its 
significance, is discussed in considerable detail in the 
precedent opinion, which binds the Board.  38 U.S.C.A. 
§ 7104(c).  See for example the discussion in Patton v. West, 
12 Vet. App. 272, 280-82 (1999) and in Cohen, 10 Vet. App. 
142-43.  See also Gaines v. West, 11 Vet. App. 353, 358-60 
(1998).

Regarding the occurrence of an inservice stressor, the Board 
pointed out that the current development guidelines instruct 
that the RO should "...always send an inquiry in instances 
in which the only obstacle to service connection is 
confirmation of an alleged stressor.  A denial solely because 
of an unconfirmed stressor is improper unless it has first 
been reviewed by the USASCRUR or the Marine Corps."  Manual 
M21-1, Part III, para. 5.14b(5).  The veteran is entitled to 
substantial compliance with a Board remand.  Stegall v. West, 
11 Vet. App. 268 (1998).  The development mentioned 
previously could have been completed based on the evidence of 
record.

The Board observes that the veteran's service in Vietnam from 
December 29, 1970 to December 4, 1971 is verified.  According 
to his personnel records, in Vietnam from January 1971 to 
September 1971 he was assigned to "USASTRATCOM Como Comm Cen 
Co LBN" and from September to December 1971 to "USASTRATCOM 
HHC Sig Spt Agcy LBN" where he recalled events that he 
viewed as stressors.  

For example, The Psychology Clinic report in 1994 noted the 
veteran's recollections made several years earlier during 
counseling in 1987 of assignments that involved contact with 
hostile forces after being reassigned to combat duty.  The 
Christian Counseling Center report in 1995 referred to 
"accounts of stressors" apparently from interviews since 
mid 1993.  The clinician noted the difficulty in obtaining 
information from the veteran for the RO PTSD development 
letter in 1995.  The VA examiner in 1995 had a history of 
events that apparently occurred after the veteran was 
transferred to his second unit in Vietnam.  A clinical 
neuropsychologist reported in late 1998 that the veteran was 
seen three times in early 1998 but did not provide the 
clinical records.  The other reports mentioned herein and 
duplicate submissions are similarly deficient in not 
providing complete clinical records that likely include 
stressor information.  

The Board observes that the veteran wrote in February 1997 
regarding a skirmish that occurred in the mid summer of 1971 
in Binh Hoa and of an incident during convoy duty in late 
August 1971.  This offers more precise information regarding 
claimed stressors that could assist in any confirmation 
request. 


The veteran is entitled to have his claim adjudicated under 
the law and regulatory provisions or applicable Manual M21-1 
provisions that are more favorable to him.  See Cohen, 10 
Vet. App. at 139-41; Karnas v. Derwinski, 1 Vet. App. 301 
(1991).  

There have been additional changes in the law during the 
pendency of this appeal as noted previously.  Among other 
things, the VCAA redefines the obligations of VA with respect 
to the duty to assist and supersedes the decision of the 
Court in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order).  

The Board has identified other relevant or outstanding 
records mentioned that warrants the expenditure of additional 
adjudication resources.  Baker v. West, 11 Vet. App. 163, 169 
(1998); Grivois v. Brown, 6 Vet. App. 136, 139 (1994); Gobber 
v. Derwinski, 2 Vet. App. 470, 472 (1992).  

VA recently published regulations that implement the VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3,159 and 3.326(a)).  Although 
these regulations do not provide any rights other than those 
provided by the VCAA, they were published after the most 
recent supplemental statement of the case, which addressed 
the VCAA, and provide the comprehensive statement of the duty 
to assist under the new law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West Supp. 2001).

In view of the recent legal precedent as applied to the facts 
of this appeal and the VCAA, the case is again remanded for 
the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

In this regard, the RO should again ask 
the veteran to identify all medical care 
providers, VA and non-VA, inpatient and 
outpatient, who may have additional 
records referable to his treatment for 
psychiatric symptomatology including 
PTSD.  The representative should be asked 
to assist in locating pertinent records 
or the whereabouts of the veteran.

After securing any necessary 
authorization or medical releases, the RO 
should obtain legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  This would 
include the complete record of treatment 
from The Psychology Clinic, Christian 
Counseling Center and Psychology 
Associates of Lafayette.  38 U.S.C.A. 
§ 5103A(b), (c) (West Supp. 2001)); 66 
Fed. Reg. 45,620, 45,630-45,631 (August 
29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).

Regardless of the veteran's response to 
the above inquiry, the RO should obtain 
all outstanding VA treatment records.  
All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  38 U.S.C.A. 
§ 5103A(b)(2)); 66 Fed. Reg. 45,620, 
45,631 (to be codified at 38 C.F.R. 
§ 3.159(e)).

3.  The veteran should once again be 
asked to provide a comprehensive 
statement containing as much detail as 
possible regarding the stressors to which 
he alleges he was exposed in service.  

The veteran should be asked to provide to 
the best of his ability any additional 
information including detailed 
descriptions of stressful events, 
including all dates, places, and 
identifying information concerning any 
other individuals involved in the 
stressful events, including their names, 
ranks, and units of assignment, the 
veteran's unit of assignment at the time 
of each incident, and any other 
identifying detail.  The veteran is 
hereby advised that this information 
might be needed to search for verifying 
information.  He should be asked to 
recall anyone else who witnessed the 
claimed incidents and whether the 
incident recalled might have been 
reported to military authorities.  

4.  Thereafter, the RO should review the 
claims file and prepare a summary of the 
claimed stressor(s) based on review of 
all pertinent documents and statements of 
record.  Then the RO should complete any 
additional development as provided in VA 
Manual M21-1, part III, para. 5.14 to 
corroborate claimed stressors.

This should include forwarding the 
pertinent information along with the 
personnel records to the U.S. Armed 
Services Center for Research of Unit 
Records (USASCRUR), 7798 Cissna Road, 
Suite 101, Springfield, Virginia 22150-
3197, to attempt to confirm any of the 
stressors claimed by the veteran.




5.  Following the above, the RO should 
make a determination as to whether there 
is credible supporting evidence that the 
claimed stressor(s) actually occurred.  
In reaching this determination, the RO 
should address any credibility questions 
raised by the record.  The RO must also 
make a specific finding as to whether the 
veteran engaged in combat with the enemy 
as provided in VAOPGCPREC 12-99. 

6.  After undertaking any development 
deemed essential in addition to that 
specified above, or obtaining 
reexamination of the veteran to 
supplement the record, the RO should 
review the claims file to ensure that all 
of the foregoing development has been 
completed to the extent possible.  The RO 
is advised that where the remand orders 
of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).

In addition, the RO must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(see 38 U.S.C.A. §§ 5102, 5103, 5103A, 
and 5107 (West Supp. 2001)) are fully 
complied with and satisfied.  See also 66 
Fed. Reg. 45,620, 45,630-45,632 (August 
29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).


7.  Then, the RO should readjudicate the 
claim of service connection for PTSD in 
accordance with the adjudication guidance 
in Patton v. West, Gaines v. West, Cohen 
v. Brown and VAOPGCPREC 12-99.

If the benefit sought is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case (SSOC).  The SSOC must contain notice of all 
relevant actions taken on the claim for benefits, to include 
a summary of the evidence and applicable law and regulations 
pertinent to the issue currently on appeal.  A reasonable 
period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO; however, the veteran is 
hereby notified that failure to report for any scheduled VA 
examination without good cause shown may adversely affect the 
outcome of his claim for service connection for PTSD.  
38 C.F.R. § 3.655 (2001).



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


